          Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 3:09-CR-272
                                            :
               v.                           :   (Judge Conner)
                                            :
MARK A. CIAVARELLA, JR.,                    :
                                            :
                     Defendant              :

                                  MEMORANDUM

      Defendant Mark A. Ciavarella, Jr., is a former judge of the Court of

Common Pleas of Luzerne County, Pennsylvania. In February 2011, a jury

found Ciavarella guilty of racketeering, racketeering conspiracy, honest-services

mail fraud, money-laundering conspiracy, conspiracy to defraud the United States,

and subscribing and filing a materially false tax return. Ciavarella was sentenced

to 336 months’ imprisonment. In 2018, we vacated three of Ciavarella’s convictions

pursuant to 28 U.S.C. § 2255 after concluding that he had been prejudiced by his

trial counsel’s failure to raise a statute-of-limitations defense. The parties now

dispute what relief, if any, Ciavarella is entitled to under Section 2255.

I.    Factual Background & Procedural History1

      Ciavarella served as judge on the Luzerne County Court of Common Pleas

from 1996 through January of 2009. United States v. Ciavarella, 716 F.3d 705, 713

(3d Cir. 2013). During his tenure, Ciavarella served primarily on the Juvenile Court.



      1
        The above narrative summarizes the factual and procedural background of
this case as derived from the record and the Third Circuit Court of Appeals’ opinion
reviewing Ciavarella’s convictions and sentence. See United States v. Ciavarella,
716 F.3d 705 (3d Cir. 2013).
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 2 of 23




Id. Ciavarella was appointed President Judge in January of 2007, succeeding his

former colleague and codefendant, Michael T. Conahan. Id. at 713-14. In late 2008,

Ciavarella and Conahan were accused of receiving nearly $3 million in exchange for

their respective roles in facilitating construction and ensuring continued operation

of two private juvenile detention centers in the Commonwealth of Pennsylvania.

Id. at 713. Two other key players—commercial builder Robert Mericle and local

attorney and businessman Robert Powell—were also criminally charged. See

United States v. Mericle, No. 3:09-CR-247, Doc. 1 (M.D. Pa. Aug. 13, 2009); United

States v. Powell, No. 3:09-CR-189, Doc. 1 (M.D. Pa. June 6, 2009).

      Prosecution of Ciavarella and Conahan began with the filing of a felony

information charging honest-services wire fraud and conspiracy to defraud the

United States. See United States v. Ciavarella, No. 3:09-CR-28, Doc. 1 (M.D. Pa.

Jan. 26, 2009). Both defendants entered into Rule 11(c)(1)(C) plea agreements in

which all parties stipulated to a binding sentencing recommendation of 87 months’

imprisonment. See id., Docs. 3, 5. Following receipt and review of defendants’

presentence reports, the late Judge Edwin M. Kosik rejected the plea agreements,

concluding that the proposed sentences fell “well below” the Guidelines for the

offenses charged. United States v. Conahan, No. 3:09-CR-28, 2009 WL 6032443, at

*2-3 (M.D. Pa. July 31, 2009). Ciavarella and Conahan withdrew their guilty pleas.

      On September 9, 2009, a grand jury returned a 48-count indictment against

Ciavarella and Conahan. Defendants answered the indictment with a barrage of

pretrial motions—44 in all. Shortly thereafter, Conahan agreed to plead guilty to




                                          2
        Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 3 of 23




racketeering conspiracy. Judge Kosik accepted Conahan’s guilty plea on July 23,

2010.

        Two months later, the grand jury returned a 39-count superseding

indictment charging Ciavarella as follows:

              •   Count 1: racketeering, in violation of the Racketeer Influenced
                  and Corrupt Organizations Act, 18 U.S.C. § 1962(c), between
                  approximately June of 2000 and January 1, 2007;

              •   Count 2: racketeering conspiracy, in violation of 18 U.S.C. § 1962(d),
                  from on or about December of 2001 to on or about the date of the
                  superseding indictment;

              •   Counts 3 through 6: honest-services wire fraud, in violation of
                  18 U.S.C. §§ 1343 and 1346, for a scheme executed through wire
                  transmissions on July 12, 2004; September 23, 2004; July 15, 2005;
                  and February 3, 2006, respectively;

              •   Counts 7 through 10: honest-services mail fraud, in violation of
                  18 U.S.C. §§ 1341 and 1346, for a scheme executed through the
                  mailing of materially false annual statements of financial interests
                  to the Administrative Office of the Pennsylvania Courts in April
                  2004, March 2005, April 2006, and March 2007, respectively;

              •   Counts 11 through 20: corrupt receipt of a bribe or reward for
                  official action concerning programs receiving federal funds, in
                  violation of 18 U.S.C. § 666(a)(1)(B), for payments received between
                  February 15 and February 24, 2004; on April 30, 2004; on July 12,
                  2004; on September 23, 2004; on July 15, 2005; on February 3, 2006;
                  on August 16, 2006; on November 1, 2006; on November 20, 2006;
                  and on December 18, 2006, respectively;

              •   Count 21: conspiracy to launder money, in violation of 18 U.S.C.
                  § 1956(h), from on or about January 1, 2001, to on or about the date
                  of the superseding indictment;

              •   Counts 22 through 26: money laundering, in violation of 18 U.S.C.
                  § 1956(a)(1)(B)(i), on or about January 20, 2004; February 24, 2004;
                  May 3, 2004; July 12, 2004; and September 23, 2004;




                                            3
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 4 of 23




             •   Counts 27 through 34: extortion, in violation of the Hobbs Act, 18
                 U.S.C. § 1951, for payments between February 15 and February 24,
                 2004; on April 30, 2004; on July 12, 2004; on September 23, 2004; on
                 August 16, 2006; on November 1, 2006; on November 20, 2006; and
                 on December 18, 2006, respectively;

             •   Count 35: conspiracy to defraud the United States, in violation of
                 18 U.S.C. § 371, between on or about January 1, 2002, and May 21,
                 2007; and

             •   Counts 36 through 39: subscribing and filing a materially false tax
                 return, in violation of 26 U.S.C. § 7206(1), on or about April 15, 2004;
                 April 15, 2005; April 15, 2006; and April 15, 2007, respectively.

Count 1 alleged 13 separate acts of racketeering activity to support the racketeering

charge. The superseding indictment also included a forfeiture notice. Ciavarella

renewed his earlier pretrial motions and filed several additional motions to dismiss.

Judge Kosik denied those motions in a memorandum and order dated December

15, 2010.

      Ciavarella’s trial commenced with jury selection on February 7, 2011.

Evidence at trial established that Ciavarella and Conahan introduced Powell and

Mericle to one another with the goal of constructing a private juvenile detention

center in Luzerne County to replace a dilapidated county-run facility. See

Ciavarella, 716 F.3d at 714. Powell and a business associate created Pennsylvania

Child Care, LLC (“PACC”), to develop the center and hired Mericle’s construction

company to build it. Id. As part of a successful effort to thwart the county’s plan to

build its own facility, and in order to assist Powell in securing a bank loan,

Ciavarella and Conahan executed a placement agreement between the county and

PACC, guaranteeing placement of the county’s juvenile offenders at PACC at a




                                            4
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 5 of 23




contract price of $1.314 million per year. Id. In January 2003, as construction

neared completion, Mericle transferred a “referral fee” of $997,600 in three separate

payments to Ciavarella and Conahan in a series of wire transfers between various

conduits. Id.

       The jury heard evidence that Ciavarella, in his capacity as judge on the

Juvenile Court, “leveraged” his position “to place juvenile offenders with PACC”

to ensure the facility’s continued success. Id. at 715. According to Powell’s trial

testimony, both Ciavarella and Conahan believed they were entitled to join in that

success. See id. The judges directed Powell to transfer their perceived “share”

of the profits to Pinnacle Group of Jupiter, LLC (“Pinnacle”), a corporation they

formed with their wives and used to channel funds associated with PACC. Id. at

714-15. From January through September 2004, Powell made payments to Pinnacle

totaling $590,000. Id. at 715. He disguised the payments by labeling them as “rent”

for an uninhabitable condominium purchased by Pinnacle in Jupiter, Florida. Id.

       When Mericle and Powell decided to build a second juvenile detention

center, Western PA Child Care (“WPACC”), and to expand PACC, Ciavarella and

Conahan received two more “referral fees”: $1 million in July 2005 for WPACC’s

construction and $150,000 in February 2006 for PACC’s expansion. Id. at 714.

Powell distributed additional proceeds to the judges totaling $143,500 between

August and December 2006 by delivering “boxes filled with cash” to Conahan and

his judicial assistant. Id. at 715. Ciavarella admitted at trial that he falsified tax

returns to conceal his additional income from the Internal Revenue Service and

failed to report financial interests in PACC and WPACC to the Administrative


                                             5
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 6 of 23




Office of the Pennsylvania Courts. (See Doc. 235, 2/15/11 Trial Tr. 58:18-59:19, 69:7-

72:2); see also Ciavarella, 716 F.3d at 714-15. He denied that any payments were

bribes, kickbacks, or the product of extortion (he “always considered that money to

be a legal finder’s fee”), (Doc. 235, 2/15/11 Trial Tr. 25:18-26:13; see also id. at 67:17-

19; Doc. 232, 2/8/11 Trial Tr. 27:16-28:8, 31:25-45:21), and he denied any knowledge of

the “rent” payments and the deliveries of cash, (see, e.g., Doc. 235, 2/15/11 Trial Tr.

29:6-32:12, 46:18-47:3, 64:4-6, 65:11-16, 66:3-7).

       After seven days of evidence and two and a half days of deliberation, the

jury convicted Ciavarella on 12 of 39 counts: racketeering (Count 1), racketeering

conspiracy (Count 2), all four counts of honest-services mail fraud (Counts 7-10),

money-laundering conspiracy (Count 21), conspiracy to defraud the United States

(Count 35), and all four counts of subscribing and filing a materially false tax return

(Counts 36-39). The jury identified two acts of racketeering activity in support of

its verdict on Count 1: Racketeering Act One, charging honest-services wire fraud

for $997,600 in wire transfers on January 21, January 24, and January 28, 2003, and

Racketeering Act Thirteen, charging money-laundering conspiracy. Ciavarella filed

several posttrial motions, all of which were denied.

       The presentence report categorized Ciavarella’s convictions into two

groups under Guidelines Section 3D1.2. (See PSR ¶ 60). Counts 1, 2, 7, 8, 9, 10, and

21 were placed in Group One, because the Guidelines range for those counts was

determined largely by the total loss amount, (id. ¶ 61), and Counts 35, 36, 37, 38, and

39 were placed in Group Two, because the range for those counts was determined

largely by the amount of tax loss, (id. ¶ 62). For Group One, the report correctly


                                              6
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 7 of 23




applied the guideline for honest-services mail fraud (Section 2C1.1)—the highest

offense level of all counts in the group. (Id. ¶ 64). The report calculated an offense

level for Group One of 44, which included a base offense level of 14 under Section

2C1.1(a)(1) because Ciavarella was a public official, enhanced as follows:

      •   a two-level enhancement because the offense involved more than one
          bribe or extortion, pursuant to Section 2C1.1(b)(1);

      •   an 18-level enhancement because the offense involved a loss amount
          of $2,858,500, which was more than $2.5 million but less than $7 million,
          pursuant to Section 2C1.1(b)(2) and 2B1.1(b)(1)(J);

      •   a four-level enhancement because Ciavarella was an elected public
          official in a high-level decisionmaking position, pursuant to Section
          2C1.1(b)(3);

      •   a two-level enhancement because the juvenile offenders were vulnerable
          victims, pursuant to Section 3A1.1(b)(1);

      •   a two-level enhancement because the offense involved a large number of
          vulnerable victims, pursuant to Section 3A1.1(b)(2); and

      •   a two-level enhancement for obstruction of justice, pursuant to Section
          3C1.1.

(Id. ¶¶ 65-73). Group Two had an adjusted offense level of 22, which included a base

offense level of 20 and a two-level enhancement because Ciavarella failed to report

more than $10,000 in income, pursuant to Section 2T1.1(b)(1). (See id. ¶¶ 74, 75, 79).

Application of the multicount adjustment rules produced a total offense level of 44,

which was then reduced to 43—the maximum level contemplated by the Guidelines.

(Id. ¶¶ 85-89). With a criminal history score of zero and a criminal history category

of I, Ciavarella’s Guidelines sentence was life imprisonment. (See id. ¶ 118).




                                           7
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 8 of 23




       Ciavarella raised multiple objections to the presentence report. Relevant

here, he objected to the loss amount of $2,858,500; to the enhancement for multiple

bribes; and to the vulnerable-victim enhancements. According to Ciavarella, the

jury must have rejected Powell’s testimony wholesale to acquit Ciavarella on the

bribery and extortion counts, so the court could not give Powell’s testimony any

weight for purposes of sentencing. (See Doc. 263, 7/20/11 Presentencing Conference

Tr. 3:18-4:5, 4:23-5:11, 8:7-13, 17:9-18). Judge Kosik disagreed, finding that “[t]here

is a preponderance of evidence and reliability in Powell’s testimony dealing with

the acquitted counts, as well as[] the convicted Counts charging mail fraud, Counts

Seven to Ten, and money laundering, in Count Twenty-one.” (Doc. 266 at 1-2).

Judge Kosik also overruled defense objections based on Skilling v. United States,

561 U.S. 358 (2010); to the obstruction-of-justice enhancement; and to the denial of

an acceptance-of-responsibility reduction. (See Doc. 266 at 1-2).

       The case proceeded to sentencing on August 11, 2011. Judge Kosik varied

below the Guidelines sentence of life imprisonment to an aggregate sentence of 336

months’ imprisonment. The sentence consisted of 240 months on each of Counts 1,

2, 7, 8, 9, 10, and 21, to run concurrently with each other; 60 months on Count 35,

to run consecutively to Counts 1, 2, 7, 8, 9, 10, and 21; and 36 months on Counts 36,

37, 38, and 39, to run concurrently with each other and consecutively to all other

counts. Judge Kosik ordered Ciavarella to pay restitution of $1,173,791.94 and to

forfeit $997,600.

       Ciavarella appealed his conviction and sentence, challenging, inter alia, the

sufficiency of the evidence supporting Counts 1, 2, 7, 8, 9, 10, and 21; the timeliness


                                           8
          Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 9 of 23




of his prosecution on Counts 1, 2, 7, and 21; and the court’s consideration of

acquitted conduct and Powell’s testimony at sentencing. See Ciavarella, 716 F.3d

at 730-35. The court of appeals first examined the sufficiency of the evidence. The

court concluded that the government had adduced ample evidence to support the

jury’s finding that the January 2003 payments of $997,600 constituted a bribe,

sustaining the racketeering and conspiracy convictions.2 See id. at 730-31, 732. The

court further held that Ciavarella’s failure to disclose the 2003 bribe on his financial

disclosure statements in 2004, 2005, 2006, and 2007 supported the honest-services

mail fraud convictions. See id.

      Turning to the statute-of-limitations issue, the court of appeals determined

that trial counsel had waived a timeliness defense as to the racketeering and both

conspiracy convictions by failing to raise it before or during trial. See id. at 733

(quoting United States v. Karlin, 785 F.2d 90, 92-93 (3d Cir. 1986)). The court agreed

that Ciavarella “would have been entitled to an instruction on the applicable statute

of limitations,” but concluded that trial counsel’s failure to preserve the issue for

appeal barred the court from considering the defense. Id. As to the honest-services

mail fraud charge at Count 7, however, the court found the limitations defense to be

both properly preserved and valid. Id. The court vacated the conviction at Count 7

as barred by the statute of limitations but determined that de novo resentencing was

not required because the vacated count “did not affect Ciavarella’s total offense


      2
       Reference to “the conspiracy convictions” herein includes the racketeering
conspiracy and money-laundering conspiracy convictions only. It does not include
the unchallenged conviction for conspiracy to defraud the United States.


                                            9
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 10 of 23




level, Guideline range, or sentence” and Ciavarella had otherwise received a

sentence below the Guidelines range. See id. at 734-35. Ciavarella’s requests for en

banc and panel rehearing were denied, see United States v. Ciavarella, No. 11-3277

(3d Cir. July 24, 2013), and the Supreme Court of the United States denied

certiorari, see Ciavarella v. United States, 134 S. Ct. 1491 (2014) (mem.).

      Ciavarella timely moved to vacate his convictions on the racketeering,

conspiracy, and honest-services mail fraud counts, claiming that his trial counsel

were ineffective in failing to mount a timeliness defense. Following the Supreme

Court’s decision in McDonnell v. United States, 579 U.S. ___, 136 S. Ct. 2355 (2016),

Ciavarella sought leave to amend his motion to also include a substantive challenge

to the honest-services mail fraud convictions. The case was thereafter transferred

to the undersigned. We appointed counsel, convened an evidentiary hearing, and

ordered supplemental briefing from the parties.

      On January 8, 2018, we issued a memorandum opinion granting Ciavarella’s

Section 2255 motion in part. We determined that Ciavarella’s trial counsel had been

ineffective in failing to raise a statute-of-limitations defense and that this failure

may have prejudiced Ciavarella at trial on the racketeering and conspiracy counts.

See United States v. Ciavarella, No. 3:09-CR-272, 2018 WL 317974, at *5-8 (M.D. Pa.

Jan. 8, 2018) (Conner, C.J.). We found no similar prejudice on the honest-services

mail fraud counts, since the jury verdict established that the mailing central to each

offense occurred within the limitations period. See id. at *7-8. As for Ciavarella’s

proposed McDonnell claim, we granted leave to amend but found the claim itself

to be procedurally defaulted. See id. at *9-13. Both parties appealed, the Third


                                            10
        Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 11 of 23




Circuit affirmed, see United States v. Ciavarella, 765 F. App’x 855 (3d Cir. 2019)

(nonprecedential), and the Supreme Court denied certiorari, see Ciavarella

v. United States, 140 S. Ct. 282 (2019) (mem.).

        We convened a telephonic conference with the parties on January 23, 2020, to

chart a course for further proceedings. The government informed the court during

the conference that it did not intend to retry Ciavarella on the vacated counts. The

parties also informed the court that they disagree as to whether resentencing on the

remaining counts is required or appropriate. We issued a supplemental briefing

schedule, and the parties have fully briefed their respective positions.

II.     Discussion

        The only question remaining in this matter is whether resentencing

de novo is required or appropriate following vacatur of Ciavarella’s racketeering

and conspiracy convictions. The government asserts that resentencing de novo is

not authorized by Section 2255 and that, even if it is, Ciavarella’s arguments are

foreclosed by the Third Circuit’s decision on direct appeal, the sentencing package

doctrine, and the concurrent sentence doctrine. Ciavarella rejoins that the vacated

counts drove his Guidelines range and that the court must resentence him de novo.

We begin with the argument that the relief sought is not cognizable under Section

2255.

        A.    Section 2255’s “Custody” Requirement

        Under Section 2255(a) of Title 28 of the United States Code, a federal

prisoner who is “in custody” and “claiming the right to be released” on the ground

that his sentence is unconstitutional may move the court to vacate, set aside, or


                                           11
      Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 12 of 23




correct that sentence. See 28 U.S.C. § 2255(a). The government asserts that,

because Ciavarella’s 240-month sentence on the three vacated counts is running

concurrently with an identical sentence on Ciavarella’s remaining honest-services

mail fraud convictions, he is not “claiming the right to be released” from “custody”

and his Section 2255 motion is thus incognizable. (Doc. 387 at 12; Doc. 395 at 7-9).

      The government’s argument rises and ultimately falls on its overbroad

reading of the Third Circuit Court of Appeals’ decision in United States v. Ross,

801 F.3d 374 (3d Cir. 2015). After a jury trial, Edward Ross was sentenced to seven

concurrent 10-year terms on Counts 1, 2, 3, 4, 5, 8, and 10, including a statutorily

mandated 10-year minimum term on Count 5. Id. at 376-77. Ross also received

a 30-year sentence on Count 7, mandated by statute to run consecutively to all

other counts. Id. at 377. The Third Circuit affirmed Ross’s convictions on direct

appeal. See id. (citing United States v. Ross, 323 F. App’x 117, 120 (3d Cir. 2009)

(nonprecedential)).

      Ross subsequently filed a Section 2255 motion challenging his conviction

on Count 8 on ineffective-assistance-of-counsel grounds. Id. The district court

found that Ross’s conviction on Count 8 was likely unlawful but concluded that any

error at trial did not prejudice Ross since, even if Count 8 were vacated, his 10-year

sentence on that count was running concurrently with 10-year terms on six other

counts. See id. (citing Strickland v. Washington, 466 U.S. 668 (1984)). The Third

Circuit granted a certificate of appealability as to whether Ross’s counsel had been

ineffective and whether Ross was prejudiced as a result. Id.




                                           12
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 13 of 23




      On appeal, Ross did not argue that Count 8 impacted his prison terms or his

Guidelines range or that a concurrent 10-year sentence could otherwise constitute

“custody” for purposes of Section 2255. See Memorandum of Law in Support of

Application for Certificate of Appealability at 16-21, Ross, 801 F.3d 374 (No. 13-4447);

Appellant Edward Ross’s Opening Brief at 21-31, Ross 801 F.3d 374 (No. 13-4447).

Indeed, Ross did not claim the right to be released, or to be released sooner. See

generally Appellant Edward Ross’s Opening Brief, supra, at 21-31. Ross argued

only that certain noncustodial consequences of his conviction justified Section 2255

relief. See id. Specifically, he posited that the $100 special assessment on Count 8

and the collateral consequences and societal stigma of an unlawful conviction each

constituted “custody” as contemplated by Section 2255. See id.; see also Ross, 801

F.3d at 379.

      The court of appeals disagreed. The court observed that it likely would have

vacated Ross’s conviction and remanded for resentencing had the challenge been

raised on direct appeal. See Ross, 801 F.3d at 378. But, the court noted, Ross was

raising a collateral attack, so “the forms of relief remaining . . . are severely limited

by statute.” Id. The court reiterated that Section 2255 relief is cognizable only for

“prisoners who claim the right to be released from ‘custody.’” Id. at 379. It then

concluded that, while “many forms of restraint short of physical confinement” may

constitute “custody” for this purpose, see id. (citing Rumsfeld v. Padilla, 542 U.S.

426, 437 (2004)), a $100 special assessment is not so “severe” a restraint as to be

considered “custody,” id. at 382. The court did not decide whether societal stigma

or other collateral consequences render a person “in custody” under Section 2255,


                                            13
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 14 of 23




observing only that, even if they did, Ross had not identified any such consequences

flowing from the challenged count. See id. at 382-83. The court thus declined to

consider the merits of Ross’s motion since he was not “claiming the right to be

released” from “custody.”3 Id. at 378.

      The government argues that Ross forecloses Section 2255 relief in this case

because Ciavarella, like Ross, is serving concurrent sentences across several counts,

some of which were vacated and some of which were not. (See Doc. 387 at 12; Doc.

395 at 7-9). The government interprets the Third Circuit’s decision as reasoning

that, “because [Ross’s] term of imprisonment would not be impacted” by vacatur

of the challenged count, Ross “was not ‘claiming the right to be released’ from

‘custody.’” (Doc. 395 at 8 (citing Ross, 801 F.3d at 378-79)).

      But this is plainly not what Ross holds. The decision does not speak to

whether or when one of several concurrent prison terms might constitute “custody”

under Section 2255. That issue was not before the court, arguably because there

was no claim for earlier release from prison to be made: Ross’s 10-year sentence on

Count 8 was running concurrently with a 10-year mandatory minimum sentence on

another count (which was running consecutively to a 30-year mandatory minimum

term on yet another count), so Ross could not have been released earlier regardless

of what happened to the challenged count. The only issue before the court was




      3
        We note that Ross makes clear that the “custody” issue is a threshold
inquiry that should have been raised by the government earlier in these Section
2255 proceedings, well prior to consideration of the merits of Ciavarella’s
ineffective-assistance claims. See id. at 378-79.


                                           14
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 15 of 23




whether the two noncustodial consequences identified by Ross could be considered

“custody” for purposes of collateral relief. See Ross, 801 F.3d at 379.

       This case stands in stark contrast. Unlike Ross, Ciavarella is claiming

the right to earlier release from custody. It is his view that the vacated counts

significantly impacted his Guidelines imprisonment range and that resentencing

de novo is required. And, unlike Ross, Ciavarella is not serving a concurrent

mandatory minimum term on a remaining count that would render his requested

relief a statutory impossibility.

       Simply put, our threshold inquiry is whether Ciavarella is “claiming the

right to be released” from “custody”—not whether Ciavarella has the right to be

released. See 28 U.S.C. § 2255(a) (emphasis added); see also Ross, 801 F.3d at 379.

The answer is “yes.” Hence, Ciavarella’s request to be resentenced de novo is

cognizable under Section 2255.

       B.     The Sentencing Package Doctrine

       We next consider whether resentencing is required by the “sentencing

package doctrine.” The sentencing package doctrine, typically applied in the

context of direct appeals, provides that district courts “should resentence de novo

when an interdependent count of an aggregate sentence is vacated.” Ciavarella,

716 F.3d at 734 (citation omitted). On direct appeal in this case, the Third Circuit

explained that de novo resentencing is necessary in such situations because

              when a defendant is found guilty on a multicount indictment,
              there is a strong presumption that the district court will craft
              a disposition in which the sentences on the various counts
              form part of an overall plan. When a conviction on one or
              more of the component counts is vacated, common sense


                                           15
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 16 of 23




             dictates that the judge should be free to review the efficacy of
             what remains in light of the original plan, and to reconstruct
             the sentencing architecture upon remand . . . if that appears
             necessary to ensure that the punishment still fits both crime
             and criminal.

Id. (quoting United States v. Davis, 112 F.3d 118, 122 (3d Cir. 1997) (quoting United

States v. Pimienta-Redondo, 874 F.2d 9, 14 (1st Cir. 1989))).

      The court of appeals cited two of its precedents to illustrate application of the

doctrine and, specifically, the meaning of the phrase “interdependent count.” See

id. (citing United States v. Miller, 594 F.3d 172 (3d Cir. 2010); Davis, 112 F.3d 118).

In Miller, the Third Circuit vacated one of the defendant’s two child-pornography

convictions on direct appeal on double-jeopardy grounds. See Miller, 594 F.3d at

176. The court of appeals agreed with the district court that resentencing on the

remaining count (possession) was required, noting that the two counts had been

grouped for sentencing purposes and the vacated count (receipt) had been used to

calculate the Guidelines range for the entire group. See id. at 181.

      In Davis, the district court vacated the defendant’s Section 924(c) firearm

conviction on collateral review. See Davis, 112 F.3d at 120. It then conducted a de

novo resentencing and applied—to the remaining drug counts—a two-level weapon

enhancement that had previously been barred by grouping of the later-vacated

firearm count. Id. This resulted in an increased Guidelines range and a higher

sentence on the drug counts, so the defendant appealed. The court of appeals

affirmed. It held that the district court was authorized to resentence de novo on the

undisturbed counts because the defendant’s sentence “constituted an aggregate




                                           16
      Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 17 of 23




sentence that was based upon the proven interdependence” between the remaining

and vacated counts. Id. at 122-23.

      Ciavarella misapprehends certain language in Miller as holding that

interdependence can be established by grouping alone. (See Doc. 386 at 7 (citing

Miller, 594 F.3d at 181-82; United States v. Murray, 144 F.3d 270, 273 n.4 (3d Cir.

1998))). But if that were the court of appeals’ understanding, it would have

remanded for resentencing on direct appeal in this case. The count vacated on

appeal (Count 7) was grouped with then-remaining Counts 1, 2, 8, 9, 10, and 21, and

the court of appeals acknowledged as much. See Ciavarella, 716 F.3d at 734. Even

so, the court held that resentencing was not required because “the vacated count

did not affect Ciavarella’s total offense level, Guideline range, or sentence,” and his

sentence was below the Guidelines range in any event. Id. at 735. We view this

holding, and in particular its discussion of Miller and Davis, to mean that grouping

alone is not dispositive for purposes of the sentencing package doctrine; rather,

there must be some obvious link between the vacated counts and the sentence on

the counts that remain.

      No such link is immediately apparent here. The Guidelines range for Group

One (which included the three vacated counts) was calculated using the honest-

services mail fraud guideline because that guideline produced the highest offense




                                          17
      Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 18 of 23




level.4 (See PSR ¶¶ 64-65). Thus, this is not a situation like Miller where the

defendant’s Guidelines range had been calculated using the guideline applicable to

a now-vacated count. Cf. Miller, 594 F.3d at 181. And unlike Davis, the parties have

not identified (and we are not aware of) any offense-level enhancement or reduction

previously barred by a racketeering or conspiracy conviction that would now be

available. Cf. Davis, 112 F.3d at 122-23. In sum, removing the vacated counts has

no obvious impact on Ciavarella’s offense level, Guidelines range, or sentence. See

Ciavarella, 716 F.3d at 735.

      Ciavarella maintains that we must go a step further, beyond facial

application of the Guidelines, and consider how the vacated counts might have

impacted the relevant conduct considered for Group One. (See generally Doc. 386

at 9-29). Ciavarella posits that conduct underlying the vacated counts was the sole

support for three of the five sentencing enhancements applied to Group One, viz.,

the two-level enhancement for conduct involving more than one bribe or extortion,

the two-level enhancement because the offense involved vulnerable victims, and the

further two-level enhancement based on the number of vulnerable victims. He also

contends that the loss amount of $2,858,500 was driven up by transactions of which

he had no knowledge and for which he cannot be held responsible absent the now-

vacated conspiracy convictions. In other words, Ciavarella asks us to take a fresh


      4
        The court of appeals’ opinion states that, in Group One, “the money
laundering conspiracy, Count 21, led to the highest offense level, and resulted in
an adjusted offense level of 44.” Ciavarella, 716 F.3d at 734-35. Counsel for the
government surmises that this statement likely resulted from trial counsel’s filing
of the original (rather than revised) presentence report with the court of appeals.
(See Doc. 387 at 7 n.1).


                                          18
      Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 19 of 23




look at the entire record, make new factual findings based on only that conduct

attributable to his remaining convictions, and resentence accordingly.

      As a threshold matter, we are not certain the court of appeals would take so

broad a view of the sentencing package doctrine, especially on collateral review.

See Ross, 801 F.3d at 378. In a decision issued just a year after Davis, the court of

appeals intimated that the doctrine applies only in situations where “the Guidelines

expressly contemplate interdependent sentences.” Murray, 144 F.3d at 273 n.4

(emphasis added). In Murray, the court identified Davis as a “clear example of

interdependence,” commenting that resentencing de novo was appropriate there

because it was “evident that the particular guidelines themselves contemplate[d] an

interdependent relationship.” Id. (citation and internal quotation marks omitted)

(alteration in original). And in Davis itself, the Third Circuit spoke to the “proven

interdependence” between the drug and gun counts, suggesting that the sentencing

package doctrine is concerned only with indisputable and objective correlations

between what has been vacated and what remains. See Davis, 112 F.3d at 123.

      Such a boundary makes good sense given the “severely limited” nature of

the Section 2255 remedy. See Ross, 801 F.3d at 378. It is consistent with the Third

Circuit’s decisions applying the sentencing package doctrine. See Miller, 594 F.3d

at 181; Davis, 112 F.3d at 122-23; see also Murray, 144 F.3d at 273 n.4. And it draws




                                          19
      Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 20 of 23




a clear line to assist courts in determining whether resentencing is required.5 By

contrast, Ciavarella’s expansive interpretation of the doctrine is almost Kafkaesque

in its convolution: it would require us to conduct a hypothetical de novo

resentencing just to determine whether an actual de novo resentencing might be

required. For all of these reasons, we hold that—based on the Third Circuit’s

historical approach to the sentencing package doctrine and its application of that

doctrine on direct appeal—resentencing de novo is not required in this case.6

      Even if we were to accept Ciavarella’s invitation to look closer, we are

unconvinced that his Guidelines range would change. Ciavarella’s argument, at

its core, is that because his roster of convictions has narrowed, so too has the scope

of relevant conduct that the court could rely on in calculating his offense level and

Guidelines range. But as the Third Circuit explained on direct appeal, acquitted

conduct can still be considered by a sentencing judge “so long as that conduct has

been proved by a preponderance of the evidence.” Ciavarella, 716 F.3d at 735-36


      5
        This is particularly true here, where Ciavarella’s sentence is already below
the Guidelines range. See Ciavarella, 716 F.3d at 735 (noting, in declining to order
de novo resentencing, that Ciavarella received a below-Guidelines sentence). It is
unknowable whether or to what extent the Guidelines range played a role in Judge
Kosik’s sentencing determination. Thus, it is even less clear in this case that the
result would have been any different had Ciavarella never been convicted on
Counts 1, 2, and 21.
      6
         The government also invokes the “concurrent sentence doctrine,” which,
like the sentencing package doctrine, is applied most often on direct appeal. The
concurrent sentence doctrine provides that “courts are free to pretermit decision
about convictions producing concurrent sentences, when the extra convictions do
not have cumulative effects.” Ross, 801 F.3d at 381 (quoting Ryan v. United States,
688 F.3d 846, 849 (7th Cir. 2012)). Application of the doctrine “is not jurisdictional,
and is discretionary,” Kendrick v. Dist. Attorney, 488 F.3d 217, 220 (3d Cir. 2007)
(citation omitted), and we decline to apply it here.


                                           20
      Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 21 of 23




(quoting United States v. Watts, 519 U.S. 148, 157 (1997)). It is likewise settled that

a sentencing judge may consider acts occurring outside of the limitations period

as relevant conduct for sentencing purposes. United States v. Stephens, 198 F.3d

389, 391 (3d Cir. 1999) (collecting decisions from the Second, Fifth, Sixth, Seventh,

Tenth, Eleventh, and D.C. Circuits). Accordingly, the mere fact that Ciavarella no

longer stands convicted of racketeering or conspiracy would not ipso facto bar us

from considering racketeering or conspiratorial conduct at a resentencing hearing.

      Ciavarella’s argument also fails for a more essential reason. He ignores

the critical point that the jury did not acquit on Counts 1, 2, and 21. Per contra,

the jury found beyond a reasonable doubt that Ciavarella committed two acts of

racketeering (wire fraud and money-laundering conspiracy) and engaged in both a

racketeering conspiracy and a money-laundering conspiracy. (See Doc. 206 at 1, 2,

7). The Third Circuit affirmed that verdict on direct appeal, concluding that there

was sufficient evidence in the trial record to support the jury’s finding that the 2003

payments were a bribe. See Ciavarella, 716 F.3d at 730-32. And the court of appeals

expressly rejected Ciavarella’s challenges to loss-amount, multiple-bribe, and two

vulnerable-victim sentencing enhancements (the exact same challenges that he

reprises here), holding that there was sufficient evidence of “multiple payments

and an ongoing conflict of interest” to support the factual findings made by Judge

Kosik. See id. at 735-36; see also Brief for Appellant at 56-61, Ciavarella, 716 F.3d

705 (3d Cir. 2011). Our subsequent legal determination that Counts 1, 2, and 21 may

have been time barred has no impact on what the jury, the sentencing judge, and


                                           21
      Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 22 of 23




the court of appeals have all said about the sufficiency of the evidence supporting

Ciavarella’s racketeering and conspiracy convictions and Guidelines calculation.

      Ciavarella essentially seeks to parlay the vacatur of three of six grouped

counts into a de novo resentencing, to reopen virtually all factual findings made by

the jury and the sentencing judge and affirmed on appeal, and to roll the dice in

hopes of a more lenient sentence from a different judicial officer.7 What Ciavarella

asks of us is far beyond what the court of appeals has sanctioned in the context of

Section 2255 relief for related but unchallenged counts. We find that de novo

sentencing is neither required nor warranted.

      We offer a final observation in closing. Ciavarella refuses to acknowledge the

scope of his remaining crimes of conviction. It is his view that, with the vacatur of

the racketeering and conspiracy counts, he “now stands convicted only of covering

up legal payments for purposes of income taxes and the Administrative Office of

Pennsylvania Courts . . . disclosure forms.” (Doc. 386 at 19). Indeed, he believes



      7
        Indeed, many of the arguments Ciavarella now advances are entirely
unrelated to the elimination of his racketeering and conspiracy convictions. For
example, in arguing that $2,086,000 in finder’s fees must be excluded from the loss
amount, Ciavarella contends that the government should have been estopped from
characterizing the fees as bribes when it posited that the same payments were
noncriminal as to Mericle during Mericle’s plea hearing. (See Doc. 386 at 14-20).
Ciavarella raised essentially the same argument before the court of appeals, and it
was rejected. See Ciavarella, 716 F.3d at 725-26. The Third Circuit’s reasoning—
that this prosecution was concerned with Ciavarella’s mental state and not
Mericle’s—is in no way impacted by this court’s subsequent vacatur of Counts 1,
2, and 21 on timeliness grounds. Likewise, Ciavarella does not even attempt to
connect his challenge to the vulnerable-victim enhancements to our Section 2255
ruling: he simply entreats the court to reevaluate the evidence based on his belief
that “the sentencing court erred in making an affirmative finding that there were
vulnerable victims and that such victims were numerous.” (Doc. 386 at 27).


                                          22
       Case 3:09-cr-00272-CCC Document 403 Filed 08/24/20 Page 23 of 23




that he “does not stand convicted of . . . accepting any bribe or kickback.” (Id.)

Ciavarella is wrong. He remains convicted of, among other crimes, three counts of

honest-services mail fraud. It is an essential element of that offense that Ciavarella

participated in a fraud scheme “conducted through the use or bribes or kickbacks”

in exchange for official action. Ciavarella, 716 F.3d at 731-32 (quoting United States

v. Wright, 665 F.3d 560, 568 (3d Cir. 2012)). And the sentencing transcript reflects

that this aspect of Ciavarella’s conduct—the abuse of public trust by an elected

jurist and the resulting harm to vulnerable juvenile victims—was particularly

troubling to the sentencing court. (See, e.g., Doc. 271, Sent. Tr. 28:14-31:1-11).

       For all of these reasons, we conclude that the sentence imposed “still fits

both crime and criminal.” See Miller, 594 F.3d at 180 (quoting Davis, 112 F.3d at

122 (quoting Pimienta-Redondo, 874 F.2d at 14)). To be abundantly clear, if we

were authorized to reduce Ciavarella’s sentence, we would decline to do so.

III.   Conclusion

       We find that resentencing de novo on the remaining counts of conviction is

neither permitted nor warranted in this case. An appropriate order shall issue.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:       August 24, 2020
